 117307 NLRB No. 15SAN JUAN MEDICAL CENTER1We are not suggesting that the maintenance and repair of X-rayelectronic equipment is not highly skilled. Indeed, the radiology
technician who performs this work for the Employer is also included
in the skilled maintenance unit.San Juan Regional Medical Center and Inter-national Union of Operating Engineers, Local
No. 953, AFL±CIO, Petitioner. Case 28±RC±5009April 16, 1992DECISION ON REVIEW AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHThe Employer's request for review of the RegionalDirector's Decision and Direction of Election is grant-
ed with respect to the placement of biomedical techni-
cians in a skilled maintenance unit. The Board, by a
three-member panel, having carefully examined the
record, has decided that the Regional Director correctly
included these employees in the petitioned-for skilled
maintenance unit.The record establishes, and the Employer agrees,that its biomedical technicians are highly skilled em-
ployees who maintain, repair, and calibrate sophisti-
cated hospital equipment such as infusion pumps, IV
pumps, incubators, operating room tables, lasers, EEG,
EKG, audiology, anesthesiology, and non x-ray elec-
tronic equipment.1Moreover, the biomedical techni-cians are in the same department as the maintenance
mechanics, who perform traditional skilled mainte-
nance work, and are under the same department man-
ager; neither the biomedical technicians nor the main-
tenance mechanics presently have firstline supervision,
and the biomedical technicians have similar hours and
lower wages than the radiology technician, a radiology
department employee, who was included in the unit.
The fact that the biomedical technicians may have
more education, a higher wage range, and different
hours than the maintenance mechanics, as well as little
interaction and no interchange with other plant oper-
ations department employees, does not preclude their
inclusion in the skilled maintenance unit.The fact that these employees maintain and repairequipment used in direct patient care also does not pre-
clude their placement in the skilled maintenance unit.
See Jewish Hospital, 305 NLRB 955 (1991). There,the Board excluded the occupational therapy craftsmanfrom a skilled maintenance unit but not because he
constructed equipment used in direct patient care; in-
stead, he was excluded because his primary job duties
included direct patient careÐassigning patients in the
selection and execution of appropriate projects. As the
biomedical technicians here do not engage in any di-
rect patient care, but only maintain and repair hospital
equipment (by happenstance, equipment used in the di-
agnosis and treatment of patients), the Regional Direc-
tor properly included them in a skilled maintenance
unit.We reject the Employer's contention that the bio-medical technicians' high skill level compels a finding
that they are technical employees. In the past, in unit
placement cases, the Board has taken varying positions
on whether biomedical technicians' skill levels com-
port with those of employees performing more tradi-
tional skilled maintenance work. Faulkner Hospital,242 NLRB 47 (1979) (biomedical technicians included
in a skilled maintenance unit); Long Island CollegeHospital, 239 NLRB 1135 (1978) (biomedical techni-cians excluded from a skilled maintenance unit); Gar-den City Hospital, 244 NLRB 778 (1979) (electronicstechnician included regardless of whether technical or
nontechnical). However, the Board's Rulemaking pro-
ceeding shows that the Board contemplated varying
degrees of skill among classifications to be included in
skilled maintenance units. 284 NLRB 1561±1562, 53
Fed.Reg. 33923±33924. Although the Board did not
make a unit placement decision in the Healthcare Rule
regarding biomedical technicians, it did indicate that
from the evidence it had received, it appeared the bio-
medical technicians had skills similar to those of the
more traditional skilled maintenance classifications.
284 NLRB 1559, 53 Fed.Reg. 33922. In addition, the
record here shows that the Employer's other employ-
ees it denominates as technical are primarily involved
in diagnostic work, not maintenance and repair of
equipment. Accordingly, the Regional Director prop-
erly declined to place the biomedical technicians in a
technical unit.MEMBEROVIATT, dissenting.Based on the record evidence recited above, I wouldfind these biomedical technicians to be technical em-
ployees and would exclude them from the skilled
maintenance unit.